The general policy of our statute is to avoid multiplicity of suits. In construing it, words are to be considered in their ordinary and popular sense, unless obviously used in a technical sense. They must be construed with reference to the purpose of the act. 6 Dunnell, Minn. Dig. (2 ed.) § 8968.
The section in question [G.S. 1923, § 9174] is remedial and should be liberally construed so as to carry out the purpose sought. Section 9411 of the statutes is in part materia with the section under consideration. It provides that "all parties to a joint obligation, including negotiable paper, copartnership debts, and all contracts upon which they are liable jointly, shall be severally liable also for the full amount thereof. They may be sued thereon jointly, *Page 61 
or separate actions may be brought against each or any of them." Midland Sat. Bank v. Security Elev. Co. 161 Minn. 30,200 N.W. 851. To give full effect to the act under consideration, the word "obligation" must be held to include parol as well as documentary contracts.
Opinion adhered to.